WISCONSIN SUPREME COURT ORDER

The referee in this proceeding has recommended that the court grant the petition of Edward W. Moede for the consensual revocation of his license to practice law in Wisconsin. In that petition, Attorney Moede stated that he cannot successfully defend against allegations of misconduct under investigation by the Board of Attorneys Professional Responsibility (Board) con-*495ceming his conduct as officer and director of a bank. That misconduct included using bank customer funds for his own purposes and forging customers' signatures on documents to obtain customer funds and property. In addition to that misconduct, Attorney Moede did not respond to the Board's letter of inquiry in its investigation, did not respond to subsequent requests for information and did not appear before the Board as required.
Attorney Moede was admitted to practice law in Wisconsin in 1973. He resides in Neenah, Wisconsin and has not practiced law in the state for at least the last 10 years. He was suspended from the practice of law in November, 1991 for failure to pay assessments to the court's two attorney boards and in June, 1992 for failure to comply with continuing legal education requirements.
It Is Ordered that the petition for the consensual revocation of the license of Edward W. Moede to practice law in Wisconsin is granted and the license is revoked, effective the date of this order.
It Is Further Ordered that within 60 days of the date of this order Edward W. Moede pay to the Board of Attorneys Professional Responsibility the costs of this disciplinary proceeding.
It Is Further Ordered that Edward W. Moede comply with the provisions of SCR 22.26 concerning the duties of a person whose license to practice law in Wisconsin has been revoked.
Marilyn L. Graves
Clerk of Supreme Court